Title: To James Madison from F. Chantereyne Jr., 15 April 1806 (Abstract)
From: Chantereyne, F. Jr.
To: Madison, James


                    § From F. Chantereyne Jr. 15 April 1806, Cherbourg. “I have the Honor to transmit to your Excelency the report of the american Vessels Entered and Cleared at this Port during the Last Six Month of the year 1805, as Well the accounts of monies Received and Paid in Pursuance of Law to the Seamen discharged at this Port, and My account Current with the United States, Balanced in favor of the Governement, by 16 Dollars 28 Cents Which are Carried to the credit of the New account.”
                